Egan Jr., J.
As the People concede, reversal is required. Although relevant factors to be taken into consideration in determining whether to ultimately grant defendant’s application for resentencing, neither defendant’s status as a parole violator nor his commission of a violent felony offense subsequent to the drug offense at issue renders him ineligible for resentencing as a matter of law (see People v Paulin, 17 NY3d 238, 244 [2011]; People v Chaires, 89 AD3d 1282, 1282 [2011]; People v Devivo, 87 AD3d 794, 795-796 [2011]). Accordingly, the order is reversed and this matter is remitted to County Court for further proceedings.
Lahtinen, J.P., Spain, Stein and Garry, JJ., concur. Ordered that the order is reversed, on the law, and matter remitted to the County Court of Broome County for further proceedings not inconsistent with this Court’s decision.